         Case 1:18-cv-06029-KPF Document 346 Filed 12/04/20 Page 1 of 3




Natasha N. Reed (nreed@foleyhoag.com)
Peter A. Sullivan (psullivan@foleyhoag.com)
Shrutih V. Tewarie (stewarie@foleyhoag.com)
FOLEY HOAG LLP
1301 Avenue of the Americas, 25th Floor
New York, NY 10019
Tel: (646) 927-5500; Fax (646) 927-5599
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NATIONAL FIRE PROTECTION
 ASSOCIATION, INC.,                               Civil Action No. 1:18-cv-06029-KPF
                Plaintiff,                       STIPULATION OF DISMISSAL
                       vs.                       WITHOUT PREJUDICE AND ORDER

 SWETS INFORMATION SERVICES
 PRIVATE LIMITED et al.,

                Defendants.



        IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, that

pursuant to Rule 41 of the Federal Rules of Civil Procedure and a confidential settlement

agreement dated December 2, 2020 executed between Plaintiff National Fire Protection

Association, Inc. (“NFPA”) and Defendant Delon Spooner (“Mr. Spooner”) (hereinafter, the

“Settlement Agreement”), the above-captioned action is voluntarily dismissed against Mr.

Spooner without prejudice.

        Accordingly, and for the reasons set forth in NFPA’s Motion to Vacate Default Judgment

filed herewith, pursuant to Rule 60 of the Federal Rules of Civil Procedure, the Default

Judgment and Permanent Injunction Order (the “Default Judgment Order”) issued on May 1,




B5202953.1
Case 1:18-cv-06029-KPF Document 346 Filed 12/04/20 Page 2 of 3




12/4/
           Case 1:18-cv-06029-KPF Document 346 Filed 12/04/20 Page 3 of 3




                                       ORDER

          This Court has reviewed the Stipulation set forth above. Good cause appearing,

   IT IS ORDERED that:

       1. The Default Judgement and Permanent Injunction Order entered on May 1, 2019 (the

  “Default Judgment Order”) (Dkt. # 238) is hereby vacated as to Defendant Delon Spooner (“Mr.

  Spooner”), and the above-entitled action is dismissed without prejudice against Mr. Spooner.

       2. Any online marketplaces, financial institution(s), and/or payment processing provider(s)

  holding frozen assets of Mr. Spooner’s in their financial account(s) pursuant to the Default

  Judgement Order shall unfreeze said account(s) and release those funds.

       3. As between each other, the parties shall bear their own attorney’s fees and costs.

                                                SO ORDERED:




                                                 The Honorable Katherine Polk Failla
                                                 United States District Judge


                                                 Dated: December 4, 2020


Plaintiff's motion to vacate the Court's Default Judgment Order as to
Mr. Spooner is GRANTED. The Clerk of Court is directed to terminate
docket entry 344.




                                                   3
  B5202953.1
